                                                  Case 2:21-cv-01279-APG-VCF Document 1 Filed 07/06/21 Page 1 of 4



                                              1   ROGER L. GRANDGENETT II, ESQ., Bar No. 6323
                                                  STEVEN J.T. WASHINGTON, ESQ., Bar No. 14298
                                              2   LITTLER MENDELSON P.C.
                                                  3960 Howard Hughes Parkway
                                              3   Suite 300
                                                  Las Vegas, Nevada 89169.5937
                                              4   Telephone:    702.862.8800
                                                  Fax No.:      702.862.8811
                                              5   Email: rgrandgenett@littler.com
                                                         swashington@littler.com
                                              6
                                                  Attorneys for Defendant
                                              7   TERRIBLE HERBST INC.

                                              8
                                                                              UNITED STATES DISTRICT COURT
                                              9
                                                                                    DISTRICT OF NEVADA
                                       10

                                       11
                                                  Sheida Hukman,                             Case No. 2:21-cv-01279
                                       12
                                                                 Plaintiff,                  (District Court Case No. A-21-831118-C)
                                       13
                                                  v.                                         NOTICE OF REMOVAL OF CIVIL ACTION
                                       14                                                    UNDER 28 U.S.C. §§ 1331, 1367, 1441(a), and
                                                  Terrible Herbst Inc.,
                                       15                                                    1446 (FEDERAL QUESTION)
                                                                 Defendant.
                                       16

                                       17         TO THE CLERK FOR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT

                                       18         OF NEVADA:

                                       19                PLEASE TAKE NOTICE that Defendant TERRIBLE HERBST INC. (“Defendant”)

                                       20         hereby removes the above-entitled action from the Eighth Judicial District Court in and for the

                                       21         County of Clark, State of Nevada, to the United States District Court for the District of Nevada

                                       22         pursuant to 28 U.S.C. §§ 1331, 1367, 1441(a), and 1446. This removal is based upon federal

                                       23         question and is timely.

                                       24                In support of this Notice of Removal of Civil Action, Defendant states:

                                       25                1.      On or about March 15, 2021, Plaintiff Sheida Hukman (“Plaintiff”) filed a

                                       26         Complaint in the District Court of Nevada, Clark County, entitled Sheida Hukman v. Terrible

                                       27         Herbst Inc., Case No. A-21-831118-C (Department 27). This case was assigned to the Honorable

                                       28
L IT TL E R ME N DE LS O N P .C .
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                  Case 2:21-cv-01279-APG-VCF Document 1 Filed 07/06/21 Page 2 of 4



                                              1   Nancy L. Allf. Plaintiff’s Complaint alleges various causes of action arising under federal law,

                                              2   Title VII of the Civil Rights Act, 42 U.S.C. Sec. 2000e et seq.

                                              3          2.      Plaintiff served Defendant on or about June 15, 2021, with a copy of the Summons

                                              4   and Complaint. A true and correct copy of all process, pleadings, and any orders served upon

                                              5   Defendant in the state court action are being filed with this Notice as required by 28 U.S.C. §

                                              6   1446(a) and are attached as Exhibit 1.

                                              7          3.      Accordingly, Defendant has filed this Notice of Removal within thirty (30) days

                                              8   after receipt of the initial pleading setting forth a removable claim and it is timely filed under 28

                                              9   U.S.C. § 1446(b).

                                       10                4.      This Court has original jurisdiction over this action under 28 U.S.C. § 1331 and

                                       11         removal jurisdiction under 28 U.S.C. § 1441(a) as Plaintiff is asserting claims arising under federal

                                       12         law. Specifically, the Complaint asserts causes of action under Title VII of the Civil Rights Act of

                                       13         1964 42 U.S.C. § 2000e et seq., including Plaintiff causes of action 1 through 5. The Court has

                                       14         Supplemental Jurisdiction over the Claims arising under state law to 28 U.S.C. § 1367.

                                       15                5.       Venue is proper in this Court as this is the court for the district and division

                                       16         embracing the place where the action is pending in state court, in accordance with 28 U.S.C. §§

                                       17         108 and 1441(a).

                                       18                6.      The Notice to the Adverse Parties of Removal to Federal Court was filed in state

                                       19         court and served simultaneously herewith, in accordance with 28 U.S.C. § 1446(d).

                                       20                7.      The Notice to State Court of Removal of Civil Action to Federal Court was filed in

                                       21         state court and served simultaneously herewith, in accordance with 28 U.S.C. § 1446(d).

                                       22         ///

                                       23         ///

                                       24         ///

                                       25         ///

                                       26         ///

                                       27         ///

                                       28         ///
L IT TL E R ME N DE LS O N P .C .

                                                                                                   2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                  Case 2:21-cv-01279-APG-VCF Document 1 Filed 07/06/21 Page 3 of 4



                                              1          WHEREFORE, Defendant prays that the above-referenced action now pending against

                                              2   them in the Eighth Judicial District Court in and for the County of Clark, State of Nevada, be

                                              3   removed to this Court.

                                              4   Dated: July 6, 2021
                                                                                                    LITTLER MENDELSON P.C.
                                              5

                                              6

                                              7                                                     ROGER L. GRANDGENETT II, ESQ.
                                                                                                    STEVEN J.T. WASHINGTON, ESQ.
                                              8
                                                                                                    Attorneys for Defendant
                                              9                                                     TERRIBLE HERBST INC.
                                       10

                                       11

                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
L IT TL E R ME N DE LS O N P .C .

                                                                                                3
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                  Case 2:21-cv-01279-APG-VCF Document 1 Filed 07/06/21 Page 4 of 4



                                              1                                          PROOF OF SERVICE

                                              2            I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the

                                              3   within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas,

                                              4   Nevada 89169. On July 6, 2021, I served the within document(s):

                                              5       NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441(a)
                                                                                (DIVERSITY)
                                              6
                                                           By Email - by e-mailing a copy of the document(s) listed above to the person(s) at the e-
                                              7           mail address(es) set forth below.
                                              8            By United States Mail – a true copy of the document(s) listed above for collection and
                                                          mailing following the firm’s ordinary business practice in a sealed envelope with postage
                                              9            thereon fully prepaid for deposit in the United States mail at Las Vegas, Nevada addressed
                                                           as set forth below.
                                       10

                                       11             By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-1, the above-referenced
                                                       document was electronically filed and served upon the parties listed below through the
                                       12              Court’s Case Management and Electronic Case Filing (CM/ECF) system:

                                       13
                                                     Sheida Hukman
                                       14            P.O. Box 96321
                                       15            Las Vegas, Nevada 89193

                                       16            Pro Se

                                       17
                                                           I am readily familiar with the firm's practice of collection and processing correspondence
                                       18
                                                  for mailing and for shipping via overnight delivery service. Under that practice it would be
                                       19
                                                  deposited with the U.S. Postal Service or if an overnight delivery service shipment, deposited in an
                                       20
                                                  overnight delivery service pick-up box or office on the same day with postage or fees thereon fully
                                       21
                                                  prepaid in the ordinary course of business.
                                       22
                                                           I declare under penalty of perjury that the foregoing is true and correct. Executed on July
                                       23
                                                  6, 2021, at Las Vegas, Nevada.
                                       24

                                       25
                                                                                                     /s/ Samantha Catelo
                                       26                                                            Samantha Catelo
                                       27
                                                  4831-8893-0287.1 / 036579-1038
                                       28
L IT TL E R ME N DE LS O N P .C .

                                                                                                     4
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
